Title: From John Adams to Willis Foreman, 24 December 1798
From: Adams, John
To: Foreman, Willis,Riddle, Archibald


To the Grand Jury of the County of Wilkes in the state of Georgia
Gentlemen
Phyladelphia Decr. 24. 1798


Your Address of the twenty ninth of November has been presented to me, by your Representative in Congress Mr Baldwin.
I rejoice to hear that you have shaken off supineness, and are in a state of readiness to oppose a foreign foe and that if occasion should require it you will sue for Peace, sword in hand
Although you are all personally unknown to me, I wish you very sincerely every felicity.

John Adams